DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	The terminal disclaimer filed on April 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,474,464 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
3.	Applicant’s arguments, see p. 12-13, filed April 5, 2021, with respect to Claims 1-20 have been fully considered and are persuasive.  The objection to the specification, the double patenting rejections of Claim 1, and the 35 U.S.C. 103 rejection of Claim 1 have been withdrawn. 
Allowable Subject Matter
4.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
5.	The claims are allowable for reasons discussed in Applicant’s Remarks dated April 5, 2021 and also for the reasons discussed below.
6.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of independent Claim 1, and in particular, do not teach a set of register banks; configured to store image pixel data within the set of register files; and representing a two-dimensional register abstraction; and concurrently accessing multiple subsets of the image pixel data from the banked register file, each subset of image pixel data defining a smaller stencil 
7.	One prior art (Hameed US 20150086134A1) teaches convolution image processor 40 includes a load and store unit 42 and a shift register unit 44.  Load and store unit 42 loads and stores image pixel data and stencil data to various register files [0045].  Horizontal IF 58B may be coupled to the 1-dimensional shift register 52 and configured to provide multiple shifted versions of a row of image pixel data from the 1-dimensional shift register 52 to a first input 62A of the ALUs 60. Column IF 58C may be coupled to the 2-dimensional shift register 54 and configured to provide multiple shifted versions of a column of image pixel data from the 2-dimensional shift register 54 to the first input 62A of the ALUs 60.  First 2-dimensional IF 58D may be coupled to the 2-dimensional shift register 54 and configured to provide multiple shifted versions of a 2-dimensional block of image pixel data from the 2-dimensional shift register 54 to the first input 62A of the ALUs 60.  1-dimensional IF 58E may be coupled to the 2-dimensional stencil register 56 and configured to provide multiple shifted versions of a 1-dimensional block of stencil data from the 2-dimensional stencil register 56 to a second input 62B of the ALUs 60.  Second 2-dimensional IF 58 F may be coupled to the 2-dimesional stencil register 56 and configured to provide multiple shifted versions of a 2-dimesional block of stencil data from the 2-dimensional stencil register 56 to the second input 62B of the ALUs 60 [0050].  ALUs 60 may be configured to perform arithmetic operations on a given image pixel and stencil value [0051].  However, Hameed does not teach a set of register banks; and representing a two-dimensional register abstraction; and concurrently accessing multiple subsets of the image pixel data from the 
8.	Another prior art (Keall US 20080291208A1) teaches vector register file (VRF) [0025].  VRF 235 comprises a plurality of pixel banks [0050].  Keall teaches concurrently accessing pixel data in the VRF Bank_0 235a [0054].  However, Keall does not teach representing a two-dimensional register abstraction; and each subset of image pixel data from the banked register file defining a smaller stencil pattern in a set of smaller stencil patterns, the set of smaller stencil patterns combining to define a larger stencil pattern within the two-dimensional register abstraction.
9.	Another prior art (Grinberg US 20160283441A1) teaches as illustrated in Fig. 5, eight vector registers 510-516 and 526-532 are used to store stencil coefficients 204.  For example, vector register 526 contains the stencil coefficients which appear in the first column 518 of block 402; and vector register 428 contains the stencil coefficients which appear in the second column 520 of block 402.  Columns 502-508 of block 400 are stored in coefficient vector registers 510-516, and columns 518-524 of block 402 are stored in coefficient vector registers 526-532 [0041] (Fig. 5).  However, Grinberg teaches the registers store stencil coefficients, not stencil patterns.  Grinberg does not teach a set of register banks; and representing a two-dimensional register abstraction; and concurrently accessing multiple subsets of the image pixel data from the banked register file, each subset of image pixel data defining a smaller stencil pattern in a set of smaller stencil patterns, the set of smaller stencil patterns combining to define a larger stencil pattern within the two-dimensional register abstraction.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hameed (US 20150086134A1) teaches generating a number of shifted versions of image pixel data and corresponding stencil data from the portion of the image data, and concurrently performing operations on each image pixel value in the shifted versions of the portion of the image data and a corresponding stencil value in the corresponding stencil data (Abstract).
Keall (US 20080291208A1) teaches concurrently accessing pixel data in the VRF Bank_0 235a [0054].  
Grinberg (US 20160283441A1) teaches the stencil coefficients are loaded in a particular pattern into coefficient vector registers (Abstract).
Guilford (US 20050210457A1) teaches the physical register abstraction 504 [0094].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JH
/JONI HSU/Primary Examiner, Art Unit 2611